Title: To George Washington from Colonel Alexander McDougall, 15 June 1776
From: McDougall, Alexander
To: Washington, George



Sir
New York June 15th 1776

All the necessaries for Soldiers Cloathing, are so very high and the Pay of the middle department so much below the Eastern Establishment, that my Soldiers are kept bare of necessary Cloathing and other Articles; a Common Soldiers Shirt Costing from 17/ to 20/ Currency, which is half a Months pay. The most of the Levies made in great Cities are generally induced to enter the Service from the sole Consideration of Pay; they are therefore uneasy when it is not punctually paid, and often insolent, which provokes to Correction, and this to Desertion, at this Crisis very injurious to the Service and public Safety. There is now one Month and a half pay due to my Regiment. For these Reasons I pray the General would Order the Regiment to be paid to the first Current, which would advance the Service and give Ease and Peace to the Officers. I would on this and other Occasions have made a personal application to the General; but judged this mode would be more agreeable to you, as it Causes no interruption of business of more Moment; and you could Choose your time to determine on the Subject. These Reasons I hope will apologize for this, and the other Letters I have taken the Liberty to write you on public Business. I have applied to the Convention to know whether I am to continue to recruit any Company of my Regiment which may become incomplete by death or desertion. But they would not decide upon it, and desired me to take the Generals direction; which I beg to befavoured with. I have the Honor to be Your Excellencys very humble servant

Alexr McDougall

